133 F.3d 923
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES OF AMERICA, Appellee,v.Ronald Ray POLLARD, Appellant.
No. 97-3722.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 2, 1998.Filed Feb. 5, 1998.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Ronald Ray Pollard challenges his conviction and 192-month sentence imposed by the district court1 after he pleaded guilty to one count of being a felon in possession of a firearm in violation of 18 U.S.C. §§ 922(g)(1) and 924(e)(1).  Pollard cites United States v. Lopez, 514 U.S. 549 (1995), and argues Congress lacked authority under the Commerce Clause to enact section 922(g), which prohibits the possession of a firearm by a convicted felon.  We conclude Pollard's Lopez challenge to section 922(g) is foreclosed by this court's prior decisions.  See United States v. Bates, 77 F.3d 1101, 1103-04 (8th Cir.), cert. denied, 117 S.Ct. 215 (1996);  United States v. Shelton, 66 F.3d 991, 992 (8th Cir.1995), cert. denied, 116 S.Ct. 1364 (1996).  Accordingly, the judgment is affirmed.


2
A true copy.



1
 The Honorable Donald J. Stohr, United States District Judge for the Eastern District of Missouri